1
2
3
4                            IN THE UNITED STATES DISTRICT COURT

5                          FOR THE EASTERN DISTRICT OF CALIFORNIA

6
7     UNITED STATES OF AMERICA,                        Case No.: 1:15-cr-00272-002 DAD-BAM

8                           Plaintiff,                 ORDER OF RELEASE

9           v.

10    EDMOND HORMOZI,

11                          Defendant.

12
13          On September 28, 2015, defendant Edmond Hormozi was ordered released on an
14   unsecured appearance bond with conditions of release under supervision of Pretrial Service.
15   (Doc. No. 14.) On March 11, 2019, that defendant Hormozi was remanded to the custody of the
16   Bureau of Prisons for a competency examination at the request of his counsel. (Doc. Nos. 153-
17   154.) The court has been advised that the examination has been completed and that defendant
18   Hormozi will arrive back in Fresno shortly. After consulting with Pretrial Services, the court has
19   determined that defendant should be released with Pretrial Services supervision upon the same
20   previously ordered terms and conditions. Defendant is also ordered to report to the Pretrial
21   Services office on the first working day following his release from custody.
22
23   IT IS SO ORDERED.

24      Dated:     May 30, 2019
                                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
